Upon consideration of the petition filed on the 25th of September 2018 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 30th of January 2019."
The following order has been entered on the motion filed on the 7th of December 2018 by Defendant for Leave to Amend Petition for Discretionary Review:
*632"Motion Denied by order of the Court in conference, this the 30th of January 2019."